Case: 17-40780      Document: 00515233369         Page: 1    Date Filed: 12/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 17-40780
                                                                              FILED
                                                                      December 12, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDMOND DEMON HADNOT, also known as Edo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-558-2


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Edmond Demon Hadnot was convicted by a jury of conspiracy to possess
marijuana with intent to distribute and aiding and abetting the possession of
marijuana with intent to distribute and was sentenced, below the guidelines
range, to concurrent terms of 120 months of imprisonment. On appeal, Hadnot
contends that (1) the evidence was insufficient to support his convictions;
(2) the prosecutor improperly injected his personal opinions and beliefs into


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40780     Document: 00515233369     Page: 2   Date Filed: 12/12/2019


                                  No. 17-40780

the trial and improperly bolstered the testimony of Government witnesses, and
the trial was tainted by the prosecutor’s cumulative errors; (3) various text
messages and police testimony about coconspirators identifying him as a
participant in the conspiracy were admitted in violation of the hearsay rule
and the Confrontation Clause; (4) the Government’s use of summary charts of
phone calls between the conspiracy members was improper; and (5) the district
court failed to admonish him of the procedural safeguards of 21 U.S.C. § 851(b)
during sentencing.
      Viewing the evidence and the inferences that may be drawn from it in
the light most favorable to the verdict, any rational trier of fact could have
found that the essential elements of both charges were proved beyond a
reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979). Two of
Hadnot’s coconspirators, Randle and Cane—whom the jury found credible—
testified as to his personal role in planning, supplying, and executing a scheme
to transport    marijuana through       a   border   checkpoint using hidden
compartments in the witnesses’ vehicles, which included his concocting cover
stories for the drivers and counseling the use of the hidden compartments. See
United States v. Mendoza, 522 F.3d 482, 489 (5th Cir. 2008). That Hadnot
never personally or constructively possessed any marijuana is immaterial. See
United States v. Pena, 949 F.2d 751, 755 (5th Cir. 1991).             The jury’s
construction of evidence was reasonable, and its finding of guilt on each count
was not irrational. See United States v. Meza, 701 F.3d 411, 422-23 (5th Cir.
2012); United States v. Lopez-Urbina, 434 F.3d 750, 757 (5th Cir. 2005).
      Hadnot fails to show prosecutorial misconduct, plain or otherwise.
Neither the prosecutor’s questions to Randle and Cane as to whether each had
engaged in a conspiracy with Hadnot nor his related questions to a subsequent
police witness conveyed, either explicitly or implicitly, his personal belief that



                                        2
    Case: 17-40780     Document: 00515233369     Page: 3   Date Filed: 12/12/2019


                                  No. 17-40780

a conspiracy existed, let alone suggested that such belief was based on facts
outside the trial evidence. See United States v. Delgado, 672 F.3d 320, 336 (5th
Cir. 2012). Furthermore, the prosecutor’s questioning Randle and Cane about
his pretrial admonishments to testify truthfully did not amount to a personal
assurance by him that their testimony would be truthful, did not imply that he
had determined their testimony to be so, and would not lead the jury to
reasonably believe that he knew of undisclosed extrinsic evidence that
convinced him of Hadnot’s guilt. See United States v. Sosa, 897 F.3d 615, 621
(5th Cir. 2018), cert. denied, 139 S. Ct. 833 (2019); United States v. Gracia, 522
F.3d 597, 601 (5th Cir. 2008); United States v. Binker, 795 F.2d 1218, 1223 (5th
Cir. 1986). And because Hadnot shows no error, “the cumulative error doctrine
has no applicability to [his] trial.” Delgado, 672 F.3d at 344.
      Because Hadnot did not preserve his objections to hearsay and
confrontation error, they are reviewed for plain error. See United States v.
Montes-Salas, 669 F.3d 240, 247 (5th Cir. 2012); United States v. Acosta, 475
F.3d 677, 680 (5th Cir. 2007). His failure to adequately brief the plain error
standard aside, Hadnot cannot show a clear or obvious error affecting his
substantial rights because, given the ample evidence of his guilt, there is not a
reasonable probability that exclusion of the challenged evidence would
have resulted in a different verdict.        See Molina-Martinez v. United
States, 136 S. Ct. 1338, 1343 (2016).
      Finally, the district court did not plainly err at sentencing by omitting
§ 851(b)’s admonition that Hadnot must raise any challenge to a prior
conviction used to enhance his sentence before sentence is imposed. See United
States v. Mata, 491 F.3d 237, 244 (5th Cir. 2007). Hadnot was barred from
challenging his then-25-year old prior convictions by § 851(e), and “a district
court is not required to conduct the rituals of § 851(b) where any challenge to


                                        3
    Case: 17-40780     Document: 00515233369     Page: 4   Date Filed: 12/12/2019


                                  No. 17-40780

the validity of the prior convictions is statutorily barred under § 851(e).” Mata,
491 F.3d at 245.
      We AFFIRM Hadnot’s convictions and sentences.




                                        4